Citation Nr: 0701108	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  05-10 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim denied under 38 U.S.C.A. § 3503(a) (currently 38 
U.S.C.A. § 6103(a)) due to forfeiture of Department of 
Veterans Affairs (VA) benefits. 


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had recognized service beginning in September 
1941.  He died in May 1942, while in a concentration camp.  
The appellant seeks to restore benefits as the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision of 
the VA Regional Office (RO) in Manila, the Republic of the 
Philippines, which found that new and material evidence had 
not been obtained to reopen the appellant's claim.  A 
September 1976 Board decision determined that the appellant 
had forfeited her right to VA benefits.


FINDINGS OF FACT

1.  In a September 1976 decision, the Board determined that 
the appellant had forfeited her right to VA benefits because 
the appellant had knowingly submitted false evidence in her 
claim for VA benefits. 

2.  Evidence obtained since the September 1976 decision 
regarding forfeiture is not new and does not relate to 
unestablished facts necessary to substantiate the claim. 


CONCLUSIONS OF LAW

1.  The Board's September 1976 decision is final regarding 
forfeiture of VA benefits.  38 U.S.C.A. § 7266 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.1104-20.1105 (2006).

2.  New and material evidence has not been received since the 
September 1976 decision regarding forfeiture of VA benefits, 
and the claim is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In an October 2003 letter, VA notified the appellant of the 
information and evidence needed to substantiate and complete 
her claim, including what part of that evidence she was to 
provide and what part VA would attempt to obtain for her.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter informed the appellant that she must submit new and 
material evidence showing that she had not previously 
submitted fraudulent statements in support of her claim.  The 
Board finds that this is a specific type of evidence and the 
appellant was informed to submit such evidence and further 
informed of where and when to send this evidence.  After 
consideration of the contents of the letter, the Board finds 
that VA has substantially satisfied the requirement that the 
appellant be advised to submit any additional information in 
support of her claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Additional notice of the five elements of a service-
connection claim was not provided as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although this claim is not one for basic service connection, 
the Board finds that the reasoning of Dingess extends to this 
case.  The Board specifically finds, however, that the 
appellant is not prejudiced in this case as and she was given 
specific notice regarding the elements of her case and cannot 
be prejudiced by not receiving notice of downstream issues 
that are not reached by a denial of the underlying benefit.  
Thus, the Board finds that VA met its duty to notify the 
appellant of her rights and responsibilities under the VCAA.

The Board notes that the letter informed the appellant that 
she needed to submit new and material evidence in order to 
reopen her claim and defined the terms "new" and 
"material."  The appellant was informed that she needed to 
submit new and material evidence to show that she did not 
previously submit fraudulent statements in support of her 
claim.  The appellant was also informed that the evidence 
could neither be cumulative nor redundant of the evidence of 
record at the time of the last final decision regarding her 
claim.  The Board finds that the RO informed the appellant of 
the specific evidence she needed to submit that previously 
was not of record:  affirmative evidence that she had not 
previously made fraudulent statements to VA.  The Board, 
therefore, finds that the RO satisfied the requirements 
regarding VCAA notice set forth in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The Board finds that VA met its duty to 
notify the appellant of her rights and responsibilities under 
the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, the October 2003 letter was 
issued before the January 2004 rating decision which denied 
the benefit sought on appeal; and, thus, the notice was 
timely.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence 
and affording her the opportunity to give testimony before 
the Board even though she declined to do so.  It appears that 
all known and available records relevant to the issue here on 
appeal have been obtained and are associated with the claims 
file, and the appellant does not appear to contend otherwise.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the appellant and that no 
further action is necessary to meet the requirements of the 
VCAA.

The appellant asserted that she is entitled to benefits as 
the surviving spouse of a veteran who died due to service.  
The record indicates that the appellant received benefits 
after his death but VA determined that the appellant was in a 
relationship with one of the veteran's brothers that was 
ostensibly marital in nature and discontinued her benefits.  
This decision was affirmed in a September 1957 Board 
decision.  

The appellant later sought restoration of her VA benefits, 
asserting that she had ended the relationship which had 
created a bar to her receiving benefits.  In a January 1971 
statement, the appellant indicated that she was not married, 
living with anyone at the time, nor living as if she was 
married as of January 1, 1971.

The appellant was investigated by a field examiner in April 
1974, who sought to determine if the appellant was living as 
an unmarried widow.  The appellant informed the field 
examiner that she was no longer living with the brother, nor 
was she legally married to him.  She further informed the 
field examiner that she had not seen the brother in question 
since 1955.  

The field examiner also interviewed people who personally 
knew the appellant.  The five persons interviewed informed 
the field examiner that the appellant continued to hold 
herself out as the wife of the brother and was seen with him 
almost every day.  In a June 1974 document, the RO found that 
the evidence clearly established that the claimant 
deliberately presented false and material evidence to the VA 
in her January 1971 statement.  The appellant submitted 
various affidavits from persons who asserted that they 
personally knew the appellant, that the appellant was no 
longer in a relationship with the brother and that the 
brother had remarried.  

The Board notes that, under VA law, whoever knowingly makes 
or causes to be made or conspires, combines, aids, or assists 
in, agrees to, arranges for, or in any way procures the 
making or presentation of a false or fraudulent affidavit, 
declaration, certificate, statement, voucher, or paper 
concerning any claim for benefits under any of the laws 
administered by VA (except laws pertaining to insurance 
benefits) shall forfeit all rights, claims, and benefits 
under all laws administered by VA (except laws pertaining to 
insurance benefits).  See 38 U.S.C.A. § 6103(a) [formerly 38 
U.S.C.A. § 3503(a)]; 38 C.F.R. § 3.901. 

In its September 1976 decision, the Board found that the 
evidence indicated, beyond a reasonable doubt, that the 
appellant knowingly submitted false evidence and that she had 
forfeited all accrued or future gratuitous benefits under VA 
law.  The Board's September 1976 decision became final.  The 
appellant seeks to reopen the claim by submitting new and 
material evidence.  Although the RO declined to reopen the 
appellant's claim, the Board is required to independently 
address the issue of reopening the appellant's claim.  See 
Barnett v. Brown, 83 F.3d 1380 (1996).

The Court has held that a declaration of forfeiture may be 
revoked upon the presentation of new and material evidence, 
or revised based upon a finding of clear and unmistakable 
error in the original forfeiture decision.  See Trilles v. 
West, 13 Vet. App. 314, 322 (2000).  Despite the finality of 
a prior adverse decision, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
presented or secured with respect to the claim which has been 
disallowed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  For 
claims filed after August 2001, such as this claim, "new and 
material evidence" is defined as evidence not previously 
submitted to agency decision-makers which, when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  See 38 C.F.R. 
§ 3.156(a).  With these considerations, the Board must now 
review all of the evidence which has been submitted by the 
appellant or otherwise associated with the claims folder 
since the last final decision in September 1976.  At this 
stage, the credibility of new evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the Board's September 1976 decision, the appellant has 
submitted additional affidavits.  An April 1977 affidavit 
from a priest indicated that he had officiated at the wedding 
of the veteran and the appellant and that he had no knowledge 
of her remarrying.  In a May 1977 affidavit, the older 
brother of the veteran stated the appellant had not had a 
relationship with any man since the time of the veteran's 
death.  

In a July 1995 letter, the appellant admitted that she had 
formerly lived with the brother in question as man and wife, 
but noted that the brother died in September 1984.  The 
appellant wrote in a letter received in May 2003 that she did 
not remarry, but had affairs.  In her December 2004 notice of 
disagreement, the appellant asserted that she had been living 
with the brother but that he was "already gone" when the 
field examiner investigated.

The Board notes that the argument submitted by the appellant 
to reopen her claim is entirely cumulative and redundant of 
evidence which was already on file at the time of the earlier 
forfeiture decision.  The appellant has submitted statements 
in which she provides differing accounts regarding the extent 
of her relationship with the man in question.  Further, the 
Board finds the April 1977 affidavit irrelevant to the issue 
at hand as the priest notes only that she had not officially 
remarried and does not make any statement regarding whether 
she was living as husband-and-wife with the brother.  In 
addition, the May 1977 affidavit from the veteran's older 
brother is redundant of previous affidavits submitted by the 
appellant and, as the older brother stated that no 
relationship existed at all, the Board finds that it has no 
probative value, as the appellant has conceded that she had a 
relationship with the man in question. 

The entire dispute at the time of the initial forfeiture 
action and the subsequent Board decision was whether the 
appellant had cohabited in a husband-and-wife relationship 
with another man subsequent to the veteran's death, and 
whether she had submitted materially false statements denying 
this fact when applying for restoration of VA benefits.  The 
fact that the brother with whom VA determined she had 
cohabited with as husband-and-wife is now dead is immaterial 
to the adjudication of this case.  

Although the appellant has submitted numerous statements 
since the September 1976 Board decision, none of these 
statements are new and material as they essentially duplicate 
assertions previously made by the appellant.  In addition, 
the appellant has not submitted any evidence that raises a 
reasonable possibility of substantiating the claim.  As the 
appellant has not submitted new and material evidence, the 
appellant's claim is not reopened.


ORDER

New and material evidence having not been submitted to reopen 
a claim for revocation of the forfeiture of VA benefits, the 
appeal is denied. 



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


